10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney

ADRIAN T. KINSELLA
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

FILED

Nov 05 208

UAT

enk, v.S. DISTRICT AGFORNIA
EASTERN DIS Al
ev ter CLERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:

A BLUE CHEVY PICKUP, WITH LICENSE
PLATE 11013M2 (CA), VIN #
3GCUKSECOFGS53 1648

A BLUE CHEVY PICKUP, WITH LICENSE
PLATE 11013M2 (CA), VIN #
3GCUKSECO0FG53 1648

A WHITE DODGE PICKUP, WITH LICENSE
PLATE 90773BI(CA), AND VIN
1B7KF26D1VJ604073

13410 PRAJRIE ROAD, RED BLUFF, CA
96080

1400 W. MARLETTE STREET, SPACE 106,
IONE, CA 95640

A 2015 CHEVROLET PICKUP TRUCK,
METALLIC BLUE IN COLOR, BEARING
CALIFORNIA LICENSE PLATE 11013M2

16030 SCHAEFER RANCH ROAD IN
PIONEER, CA 95666

A 1997 DODGE PICKUP TRUCK, WHITE IN
COLOR, BEARING CALIFORNIA LICENSE
PLATE 90773B1

 

 

 

 

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

PROPUSED] ORDER TO UN-SEAL SEARCH
WARRANTS;

2:19-SW-621-CKD
2:19-SW-0664-DB

2:19-S W-719-EFB

2:19-SW-741-KJN
2:19-SW-742 KJN

2:19-S W-744-KJN

2:19-SW-743-KJN

2:19-S W-745-KJN

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER TO UNSEAL
Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

         
 

Dated: No 4, ct Je [ 9

all J. Newman

The Honorable .
S MAGISTRATE JUDGE

UNITED ST

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 
